DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Abu Sayeem Reaz on 5/16/2022.

The application has been amended as follows:  

1.  	(Canceled).  
2.	(Currently amended) A method for facilitating dynamic assistance to a user in an augmented reality (AR environment of an AR device, 
detecting, by the AR device, a first element of an object using an object detector, wherein the object is associated with a task; 
determining that the first element is need for a step of the task; 
projecting a hologram of the first element prior to locating the first element in an operating range of the AR device; 
determining an orientation and an alignment of the first element in physical world of the user; 
determining an overlay for the first element, wherein the overlay distinctly highlights one or more regions of the first element, and wherein the overlay indicates how the first element fits in the object based on the one or more regions; and 
highlighting the one or more regions in the AR environment by placing the overlay on the one or more regions of the first element at the determined orientation in the AR environment. 
3.  	(Canceled).   
4.  	(Canceled).   
5.  	(Currently amended) The method of claim 2, further comprising: 
determining one or more elements of the object that are attachable to the first element; and 
projecting a second hologram depicting the first element attached to the one or more elements in the AR environment. 
6.  	(Currently amended) The method of claim 2, further comprising: 
enhancing a resolution of an image of the first element in the AR environment, wherein the enhancing including increasing, within the AR environment, prominence of a symmetry-breaking feature of the first element. 
7.  	(Currently amended) The method of claim 2, further comprising: 
determining a first region of the one or more regions of the first element, wherein the first region is attachable to a second region of a second element of the object; and 
setting a same mark in the overlay for the first and second regions; and wherein placing the overlay comprises placing the same mark on the first and second regions.
8.  	(Canceled).   
9.  	(Currently amended) The method of claim 2, further comprising: 
obtaining a three-dimensional model of the first element; 
identifying the one or more regions in the three-dimensional model; and 
placing the overlay based on the identified one or more regions in the three-dimensional model.
10.  	(Canceled).   
11.  	(Canceled).   
12.  	(Currently amended) providing dynamic assistance to a user in an augmented reality (AR) environment, comprising: 
a processor; 
a storage device coupled to the processor and storing instructions that when executed by the processor cause the processor to perform a method, the method comprising: 
detecting, by the AR device, a first element of an object using an object detector, wherein the object is associated with a task; 
determining that the first element is needed for a step of the task; 
projecting a hologram of the first element prior to locating the first element in an operating range of the apparatus; 
determining an orientation and an alignment of the first element in physical world of the user; 
determining an overlay for the first element, wherein the overlay distinctly highlights one or more regions of the first element, and wherein the overlay indicates how the first element fits in the object based on the one or more regions; and 
highlighting the one or more regions in the AR environment by placing the overlay on the one or more regions of the first element at the determined orientation in the AR environment. 
13.  	(Canceled).   
14.  	(Canceled).    
15.  	(Currently amended) The apparatus of claim 12, wherein the method further comprises: 
determining one or more elements of the object that are attachable to the first element; and  
projecting a second hologram depicting the first element attached to the one or more elements in the AR environment. 
16.  	(Currently amended) The apparatus of claim 12, wherein the method further comprises: 
enhancing a resolution of an image of the first element in the AR environment, wherein the enhancing includes increasing, within the AR environment, prominence of a symmetry-breaking feature of the first element. 
17.  	(Currently amended) The apparatus of claim 12, wherein the method further comprises: 
determining a first region of the one or more regions of the first element, wherein the first region is attachable to a second region of a second element of the object; and 
setting a same mark in the overlay for the first and second regions; and 
wherein placing the overlay comprises placing the same mark on the first and second regions. 
18.  	(Canceled).   
19.  	(Currently amended) The apparatus of claim 12, wherein the method further comprises: 
obtaining a three-dimensional model of the first element; 
identifying the one or more regions in the three-dimensional model; and 
placing the overlay based on the identified one or more regions in the three-dimensional model.

20.  	(Canceled).    


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims 2, 5-7, 9, 12, 15-17 and 19 of the above examiner’s amendment are allowed for the reasons set forth in the BPAI decision rendered 3/17/2022 as agreed by the applicant’s representative. 


The prior art references of record do not anticipate or suggest the new claim limitation of “determining that the first element is need for a step of the task; projecting a hologram of the first element prior to locating the first element in an operating range of the AR device” in a method, set forth in the claim 2.  The claim 12 is allowed for the same reasons as the claim 2. The dependent claims 5-7 and 9 are dependent upon the claim 2 and are allowed for the same reasons as the claim 2. The dependent claims 15-17 and 19 are dependent upon the base claim 12 and are allowed for the same reasons as the base claim 12. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIN CHENG WANG/Primary Examiner, Art Unit 2613